DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ohashi et al (US 2012/0188283)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 12-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2008/0082468) and Ohashi et al (US 2012/0188283)
	Regarding claim 1, Long teaches a system, comprising: 
a microscope configured to magnify a pathology sample ( The machine vision component operates on image data produced by a microscopy component that magnifies the cells, paragraph [0085]); 
a camera positioned to record magnified pathology images from the microscope (where the microscope and camera in the system is “An Olympus Model-CK inverted microscope equipped with a 20.times. planachromat objective and a SONY DSC-F717 digital camera was used to obtain digitized images”, Fig 16 & para 0166, 0185); 
a display configured to show the magnified pathology images (where the display to show magnified pathology images is “A training set was created with the aid of an interactive program that displays the digitized microscope images and allows a user to select the locations of cell centers with a mouse cursor after manual comparison of transmitted light and fluorescence images” and “In some embodiments, the processor is connected to an output device 306 such as a CRT or flat panel display that provides results information generated by the processor 302 to the user.”, Fig 16 & para 0206 & 0219);
 and a processing apparatus coupled to the camera and the display, wherein the processing apparatus includes a machine learning algorithm disposed in logic, and wherein the processing apparatus includes instructions that when executed by the processing apparatus cause the system to perform operations (where the processing apparatus is “The processor 302 reads instructions stored on the computer readable medium 300 and executes those instructions to perform any or all of the functions of the embodiments described herein” and “In certain embodiments, the machine vision component includes machine learning software that, when executed, identifies the object in the sample based on features of the object that are mapped to a vector. The machine vision component can also include software for preprocessing the image of the sample to reduce the size of the image data used by the machine learning software to identify the at least one substance in the sample”, Fig 16 & para 0010 & 0219), including: identifying, using the machine learning algorithm, one or more regions of interest in the magnified pathology images (where identifying one or more regions of interest in the magnified pathology is “In certain embodiments, the machine vision component includes machine learning software that, when executed, identifies the object in the sample based on features of the object that are mapped to a vector.”, see para 0010); the role of computer-assisted diagnosis (CAD) algorithms in medical imaging to complement the opinion of a radiologist, CAD algorithms have begun to be developed for disease detection, diagnosis, and prognosis prediction to complement to the opinion of the pathologist (the processor is connected to an output device 306 such as a CRT or flat panel display that provides results information generated by the processor 302 to the user; paragraph [0219])
 	While Long teaches the invention above Long does not teach determining the one or more regions of interest identified by the machine learning algorithm are deemed to be insufficiently reviewed by a user of the system based on the user viewing the one or more regions of interest in the magnified pathology images for less than a threshold amount of time; and alerting the user that the one or more regions of interest are deemed to be insufficiently reviewed when the corresponding diagnosis indicates the one or more regions of interest include at least one of diseased portions of the pathology sample or a typical cells in the pathology sample
	However, Ohashi teaches an image processing device that acquire a pathological image for
diagnosis more easily and quickly when a medical practitioner observes pathological images obtained by a microscope or the like and performs pathological diagnosis. Ohashi teaches a position detection unit configured to detect observation positions from the image based on a position detection dictionary, and the first feature amount extracted from the image; a second feature amount extraction unit configured to extract a second feature amount from the observation position; an observation-order determining unit configured to determine the order of observing the observation positions based on an order generation dictionary(i.e. insufficiently reviewed by a user), and respective second feature amounts of the observation positions; and an image generation unit configured to generate observation images for displaying the observation positions in the observation order based on the image, the detected observation positions and the determined observation order. Where an observation position detection dictionary for performing learning by using a medical image for learning (corresponding to "a reference pathological image") and an observation log of a medical practitioner, and detecting the position (corresponding to the "target region") of the region to be observed carefully in the medical image on the medical image (paragraph [0010]; abstract); and an observation parameter generation written out (corresponding to "a machine learning algorithm" in the present application) for specifying a parameter indicating an observation condition such as display magnification ( paragraph [0042-0044]), observation time, etc. when observing each observation  position is generated. When a new medical image captured by a microscope (paragraph [0137]) or the like  (corresponding to the "enlarged pathological image" in the present application) is
input, an observation position is detected based on the observation position detection dictionary, and it is displayed with an observation parameter based on the observation parameter generation dictionary. Particularly, in paragraph [0160] it is described that, with regard to an observation position where a value indicating the degree of observance of the observation position is high, a blink, a warning sound, or the like may be displayed (i.e. alert the user). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Ohashi teachings with Long’s invention in order to obtain pathological images for diagnosis more simply and swiftly.  Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this advantageous feature. 
Regarding claim 3, Long teaches the system of claim 1, wherein the processing apparatus, using the machine learning algorithm, is configured to identify the one or more regions of interest in real time, and wherein the machine learning algorithm is trained to identify the one or more regions of interest using reference pathology images in a pathology database coupled to the processing apparatus (where using reference pathology images is “In one embodiment, the ANN is trained to recognize whether an image patch contains a centered cell body or a viable/non-viable cell, as the case can be.”, para 0095-0097, 0219).
Regarding claim 4, Long teaches the system of claim 4, wherein the pathology database includes annotations corresponding to the reference pathology images in the pathology database, and wherein the machine learning algorithm is trained using both the annotations and the reference pathology images to identify the one or more regions of interest in the magnified pathology images (where annotations corresponding to the reference pathology images is “In another aspect, the invention is a method of generating a training set of pre-classified objects for training a classifier. The method includes applying one or more fluorescent markers to a sample containing objects to be classified, generating one or more fluorescence images of the sample containing objects to be classified, and generating a transmitted light illumination image of the sample containing objects to be classified.”, para 0025-0027).
	Regarding claim 5, Long teaches the system of claim 3, wherein the machine learning algorithm includes a neural network (where neural network is “In one embodiment, the preprocessed vectors are classified with an artificial neural network”, see para 0013).
	Regarding claim 6, Long teaches the system of claim 5, wherein the machine learning algorithm includes a plurality of algorithms running in parallel or intervals, and wherein at least one of the plurality of algorithms includes the neural network (where running in parallel or intervals is “The SVM then finds the hyperplane that maximizes the margin and, at the same time, minimizes a quantity proportional to the number of classification errors.”, see para 0099-0105).
The limitation of claim 8 has been addressed in claim1 above.
Regarding claim 9, Long teaches the method of claim 8, further comprising informing the user of the diagnosis with at least one of a display or a speaker coupled to the processing apparatus (paragraph [0219]).
	Regarding claim 12, Long teaches the method of claim 8, wherein the machine learning algorithm is trained to identify the one or more regions of interest using reference pathology images disposed in a pathology database coupled to the processing apparatus (where using reference pathology images is “In one embodiment, the ANN is trained to recognize whether an image patch contains a centered cell body or a viable/non-viable cell, as the case can be.”, para 0095-0097, 0219).
Regarding claim 13, Long teaches the method of claim 8, wherein the machine learning algorithm includes a neural network (where neural network is “In one embodiment, the preprocessed vectors are classified with an artificial neural network”, see para 0013).
	Regarding claim 14, Long teaches the method of claim 13, wherein the machine learning algorithm includes a plurality of algorithms running in parallel or intervals, and wherein at least one of the algorithms includes the neural network (where running in parallel or intervals is “The SVM then finds the hyperplane that maximizes the margin and, at the same time, minimizes a quantity proportional to the number of classification errors.”, see para 0099-0105).
The limitation of claims 15-16 has been addressed above.
	Regarding claim 19, Long teaches the non-transitory computer-readable medium of claim 15, wherein the machine learning algorithm is trained to identify the one or more regions of interest using reference pathology images disposed in a pathology database coupled to the processing apparatus (where using reference pathology images is “In one embodiment, the ANN is trained to recognize whether an image patch contains a centered cell body or a viable/non-viable cell, as the case can be.”, para 0095-0097, 0219). 
	Regarding claim 20, Long teaches the non-transitory computer-readable medium of claim 15, wherein the machine learning algorithm includes a neural network (where neural network is “In one embodiment, the preprocessed vectors are classified with an artificial neural network”, see para 0013).
 	As to claim 21, Ohashi teaches the system of claim 1, wherein the corresponding diagnosis associated with the structure in the one or more regions of interest is benign, alerting indicates to the user of a benign diagnosis for the one or more regions of interest  (paragraph [0068-0070],[0135])
Claims 2, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2008/0082468) and Ohashi et al (US 2012/0188283) as applied to claims 1, 9, and 16 above, and further in view of Bacus et al. (US 2002/0135678).
Regarding claim 2, Long and Ohashi teach the system of claim 1, but do not teach further comprising a network connection coupled to the processing apparatus, wherein the processing apparatus includes additional instructions that when executed by the processing apparatus cause the system to perform further operations, including: receiving instructions from the user of the system to initiate a video chat with a third party via the network connection; starting the video chat on the display; and sharing one or more images included in the plurality of magnified pathology images with the third party via the network connection.
Bacus teaches further comprising a network connection coupled to the processing apparatus, wherein the processing apparatus includes additional instructions that when executed by the processing apparatus cause the system to perform further operations, including: receiving instructions from the user of the system to initiate a video chat with a third party via the network connection; starting the video chat on the display; and sharing one or more images included in the plurality of magnified pathology images with the third party via the network connection (where initiating a video chat is “The present invention also includes the facility for allowing remote observation to occur by being able to couple the system either over a network communication facility to an intranet, for instance via the network interface”, para 0095-0096).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Bacus’ teachings with Long’s and Ohashi’s invention because it would be prima facie obvious to combine the effective technique of using a communication network to transmit information between devices. Bacus successfully teaches the concept and applies it in the art (see para 0008-0015). 
Regarding claim 10, Long and Ohashi et al teach the method of claim 9, but do not teach receiving instructions from the user to initiate a video chat with a third party via a network connection coupled to the processing apparatus; and starting the video chat on the display.
Bacus teaches receiving instructions from the user to initiate a video chat with a third party via a network connection coupled to the processing apparatus; and starting the video chat on the display (where initiating a video call is “The present invention also includes the facility for allowing remote observation to occur by being able to couple the system either over a network communication facility to an intranet, for instance via the network interface”, para 0095-0096).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Bacus’ teachings with Long’s and Ohashi invention because it would be prima facie obvious to combine the effective technique of using a communication network to transmit information between devices. Bacus successfully teaches the concept and applies it in the art (see para 0008-0015). 
Regarding claim 11, Bacus teaches the method of claim 10, wherein starting the video chat includes sharing one or more images in the magnified pathology images with the third party via the network connection (where sharing one or more images is “to an internet so that once the image has been scanned and stored in memory on hard disks or other storage, remote users may be able to access the low magnification image as well as the high magnification image and move around within both images to make determinations as to the histological characteristics of the samples.”, para 0095-0096).
	Regarding claim 17, Long and Ohashi teach the non-transitory computer-readable medium of claim 16, but do not teach wherein the instructions, which when executed by the processing apparatus, cause the processing apparatus to perform further operations comprising: receiving instructions from the user to initiate a video chat with a third party via a network connection coupled to the processing apparatus; and  23Attorney Docket No.: VRLS 168503 starting the video chat on the display.
	Bacus teaches wherein the instructions, which when executed by the processing apparatus, cause the processing apparatus to perform further operations comprising: receiving instructions from the user to initiate a video chat with a third party via a network connection coupled to the processing apparatus; and  23Attorney Docket No.: VRLS 168503 starting the video chat on the display (where initiating a video chat is “The present invention also includes the facility for allowing remote observation to occur by being able to couple the system either over a network communication facility to an intranet, for instance via the network interface”, para 0095-0096).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Bacus’ teachings with Long’s and Ohashi’s invention because it would be prima facie obvious to combine the effective technique of using a communication network to transmit information between devices. Bacus successfully teaches the concept and applies it in the art (see para 0008-0015). 
	Regarding claim 18, Bacus teaches the non-transitory computer-readable medium of claim 17, wherein starting the video chat includes sharing one or more images in the plurality of magnified pathology images with the third party via the network connection (where sharing one or more images is “to an internet so that once the image has been scanned and stored in memory on hard disks or other storage, remote users may be able to access the low magnification image as well as the high magnification image and move around within both images to make determinations as to the histological characteristics of the samples.”, para 0095-0096).
					 Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
			Contact Information  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664